Sedgwick, J.
John Landon deposited money in a bank, and took a certificate of deposit therefor, payable to himself. After-wards, being ill, and, as he supposed, about to die, he went to the bank and told the cashier that he wanted to fix the deposit so that his wife could draw the money. The cashier thereupon wrote in the certificate after Mr. Landon’s name the words “or wife,” so that it read, payable to “himself or wife.” Mr. Landon locked the certificate in a box, told his wife what he had done, and handed her the key *707to the box, with the statement that he wanted her to have the money and she could get it at any time by presenting the certificate; This was a gift of the money to his wife. Foster v. Murphy, 76 Neb. 576. Mr. Landon soon after died, and a little later his wife died also. The district court decided that the administratrix of Mrs. Landon’s estate was entitled to the certificate of deposit, and the administrator of Mr. Landon’s estate appealed to this court A motion to dismiss the appeal as frivolous was sustained, because the record shows affirmatively that the only ruling complained of is clearly right and plainly in accordance with the former decisions of this court. In re Williams, 97 Neb. 726.
Appeal dismissed.
Hamer, J., not sitting.